              Case 3:20-cv-00654-MPS Document 9-1 Filed 05/14/20 Page 1 of 1

                      UNITED STATES DISTRICT COURT
                                            for the
                                   District of Connecticut




                   Plaintiff
                                                       Case No.
                      v.



                 Defendant



         Identification of Initial Discovery Protocol for Employment Cases

To:     The Clerk of Court and all parties of record

                  The Initial Discovery Protocol does not apply to this case.




      Date:
                                                                Attorney's signature



                                                          Printed name and bar number




                                                                    Address



                                                                  E-mail address



                                                                Telephone number


                                                                   FAX number




                                                                                        Rev. 1/28/13
